NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Submitted May 9, 2013
                                  Decided May 10, 2013

                                          Before

                              JOEL M. FLAUM, Circuit Judge 

                               DIANE S. SYKES, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 12‐3090

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 07 CR 263‐1
VICTOR THOMPSON,
     Defendant‐Appellant.                            Rebecca R. Pallmeyer,
                                                     Judge.

                                         ORDER

       Victor Thompson pleaded guilty to conspiring to distribute cocaine, heroin, and
marijuana, 21 U.S.C. §§ 846, 841(a)(1), and was sentenced to 340 months’ imprisonment and
10 years’ supervised release. He filed a notice of appeal, but his appointed counsel has
concluded that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738 (1967). Thompson opposes the motion. See CIR. R. 51(b). We limit our review to
the potential issues identified by counsel’s facially adequate brief and Thompson’s
response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 12‐3090                                                                                Page 2

        Counsel does not say whether he spoke to Thompson about challenging the guilty
plea, see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287
F.3d 667, 671 (7th Cir. 2002), and Thompson is silent about the plea in his Rule 51(b)
response. Yet counsel’s omission does not require that we deny the Anders motion. The
transcript of the plea colloquy confirms that the district court accepted Thompson’s guilty
plea only after substantially complying with the requirements of Federal Rule of Criminal
Procedure 11. See Konczak, 683 F.3d at 349; United States v. Blalock, 321 F.3d 686, 688 (7th Cir.
2003). The district court explained to Thompson the rights he would relinquish by pleading
guilty, warned him of the consequences of his guilty plea, ensured that the plea was
voluntary, and determined that there was a factual basis for the plea. See FED. R. CRIM. P.
11(b). On the present record, it would be frivolous for Thompson to challenge the
voluntariness of his guilty plea.

        Counsel does consider whether the district court properly applied the sentencing
guidelines, but concludes that any challenge on this basis would be frivolous. Thompson
had objected to the sufficiency of the facts relied on by the presentence investigation report
to establish the scope of the conspiracy, the quantity of drugs involved, and Thompson’s
role, but counsel properly disavows those objections on appeal as frivolous in light of
additional evidence the government supplied before sentencing. 

        Counsel and Thompson both consider reprising on appeal an objection to the use of
Thompson’s prior state conviction for a felony drug offense to increase the statutory‐
minimum term of imprisonment from 10 to 20 years, and supervised release from 5 to 10
years. See 21 U.S.C. § 841(b)(1)(A). That prior offense was also part of the conspiracy for
which Thompson was being sentenced and thus, in Thompson’s words, did an
impermissible “double duty.” In his Anders brief counsel correctly rejects the argument as
frivolous, because when a defendant continues to conspire after a factually related
conviction becomes final, as here, that conviction may nonetheless be used to increase
statutory‐minimum penalties for the conspiracy offense. United States v. Alden, 527 F.3d 653,
663–64 (7th Cir. 2008) (applying 21 U.S.C. § 841); United States v. Garcia, 32 F.3d 1017,
1019–20 (7th Cir. 1994) (same).

        Thompson also proposes arguing that the district court lacked jurisdiction because
he committed his crimes on state land, not a federal enclave. But we have repeatedly
rejected this argument and its many variants. See, e.g., Stuart v. Rech, 603 F.3d 409, 412 (7th
Cir. 2010); United States v. Cooper, 170 F.3d 691, 691 (7th Cir. 1999) (characterizing similar
argument as “frivolous squared”).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.